DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 10/21/2021.  These drawings are acceptable.

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Unezaki et al. (US2009/0013700), Kitauchi et al. (JPHO2263051A) and Cochran (US6058719) does not teach the device as recited, in particular “...wherein the liquid conduit comprises a temperature sensor and a pressure sensor; insulation that encapsulates the refrigerant vessel to control a rate of condensation of a vapor refrigerant within the refrigerant vessel; an electronic expansion valve (EEV) fluidly coupled between the discharge conduit and the inlet of the refrigerant vessel, wherein the EEV is configured to modulate and divert a portion of the vapor refrigerant flowing through the discharge conduit into the refrigerant vessel to control subcooling (SC) produced by the HVAC system; a system controller configured to control the EEV based on measurements from the temperature and pressure sensors,” when added to the other features claimed in independent Claim 1.
 
As per independent Claim 9, the prior art, Unezaki et al. (US2009/0013700), Kitauchi et al. (JPHO2263051A) and Cochran (US6058719) does not teach the device as recited, in particular “...wherein the liquid conduit comprises temperature and pressure sensors; an electronic expansion valve (EEV) fluidly coupled between the discharge conduit and the inlet of the refrigerant vessel, wherein the EEV is configured to modulate and divert a portion of vapor refrigerant flowing through the discharge conduit into the refrigerant vessel to control subcooling (SC) produced by the HVAC system; a system controller configured to control the EEV based on temperature and pressure measurements of the liquid refrigerant received from the temperature and pressure sensors,” when added to the other features claimed in independent Claim 9.

As per independent Claim 17, the prior art, Unezaki et al. (US2009/0013700), Kitauchi et al. (JPHO2263051A) and Cochran (US6058719) does not teach the device as recited, in particular “...wherein the liquid conduit comprises temperature and pressure sensors; an electronic expansion valve (EEV) fluidly coupled between the discharge conduit and the inlet of the refrigerant vessel, a switch over valve (SOV) to switch a circulation direction of the liquid refrigerant based on a heating mode or a cooling mode; and a system controller configured to: calculate subcooling (SC) based on temperature and pressure measurements of the liquid refrigerant received from the temperature and pressure sensors; modulate the EEV to adjust an amount of vapor refrigerant flowing through the discharge conduit into the refrigerant vessel until a desired SC is achieved,” when added to the other features claimed in independent Claim 17.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763